Citation Nr: 0614021	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his acquaintance




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for diabetes 
mellitus, type II.  In March 2004, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

At the Board hearing, the veteran raised the issue of 
entitlement to service connection for a skin condition, to 
include as secondary to Agent Orange exposure.  This issue is 
referred to the RO.


FINDINGS OF FACT

1.  The veteran did not have Vietnam service; and personnel 
records do not otherwise show exposure to Agent Orange.

2.  The first finding of diabetes mellitus type II was not 
within one year of discharge from service, or for many years 
thereafter.

3.  None of the medical evidence of record relates the 
veteran's current diabetes mellitus type II to service.




CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2002 VA letter, 
prior to the November 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for diabetes mellitus, to include as 
secondary to Agent Orange exposure.  The RO also notified the 
veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence he considered relevant 
to his claim for service connection for diabetes mellitus, so 
that VA could help by getting that evidence.  The RO notified 
the veteran again in August 2004.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The Board also notes that the October 2002 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

In the November 2002 rating decision, August 2003 statement 
of the case, and November 2005 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection, and provided a detailed 
explanation why service connection was not warranted for 
diabetes mellitus, to include as secondary to Agent Orange 
exposure under the applicable laws and regulations based on 
the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and private medical records dated from 
1987 to 2004.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of diabetes 
mellitus, as discussed below, there is no evidence that this 
condition was incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for diabetes mellitus 
type II, which he claims is a result of in-service exposure 
to Agent Orange.  He indicated that he was not actually in 
Vietnam, but was stationed in Thailand.  He nonetheless 
contends that he was exposed to Agent Orange when he was 
instructed to spray around the perimeter of base camp to kill 
the brush, and thus claims entitlement to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows a current diagnosis of diabetes 
mellitus.  Private medical records dated from 1987 to 2004 
show ongoing diagnoses of diabetes mellitus, type II.  A 
January 1987 private medical record also notes that the 
veteran was found borderline diabetic in 1979.

The medical evidence, however, does not show any in-service 
incurrence of diabetes mellitus type II.  

First, there is no probative evidence of Agent Orange 
exposure in service.  The personnel records show that the 
veteran's only Foreign Service was in Thailand from September 
17, 1968 to September 9, 1969 and that his principal duty was 
a light vehicle driver.  The veteran does not contend, nor do 
the personnel records show any service in Vietnam.  As such, 
herbicide exposure is not presumed based on Vietnam service.  
See 38 C.F.R. §§ 3.307(a)(6), 3.313(a).  There also is no 
direct evidence of herbicide exposure.  The RO's contact 
person indicated in August 2004 that although the Department 
of Defense estimates that 70 to 85 percent of herbicide use, 
testing, and disposal was in locations other than Vietnam, 
the Department of Defense inventory does not contain any 
instance of herbicide use, testing, or disposal in Thailand 
in 1968 and 1969.  The RO contact person further noted that 
the Department of Defense informed VA that records of 
herbicides used in routine base maintenance do not exist.  
Based on these findings, service connection for diabetes 
mellitus cannot be granted on a presumptive basis, as due to 
Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6).

Second, none of the medical evidence of record relates the 
veteran's current diabetes mellitus II to service.  The 
service medical records are negative for any findings of 
diabetes mellitus or even borderline diabetes; thus, service 
connection is not warranted on a direct basis.  See 38 C.F.R. 
§ 3.303.  Additionally, the first finding of diabetes 
mellitus after service was not until 1987, which is 17 years 
after service.  The veteran was noted to be borderline 
diabetic in 1979, but this is not a firm diagnosis; and even 
still this finding is nine years after service.  As such, 
service connection also is not warranted on a presumptive 
basis, pursuant to 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Private medical records dated in August 2002, March 2004, and 
August 2004 indicate that there is a positive correlation 
between Agent Orange exposure and diabetes mellitus type II.  
However, these statements do not substantiate the veteran's 
claim; as previously discussed, in-service exposure to Agent 
Orange has not been established.

Although the veteran has argued that his current diabetes 
mellitus type II is related to in-service exposure to Agent 
Orange, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the service 
personnel records or medical evidence of record, which shows 
no corroborative evidence of Agent Orange exposure, or 
otherwise relates the veteran's diabetes mellitus type II to 
service.

In sum, the service connection claim for diabetes mellitus 
type II, to include as secondary to Agent Orange exposure is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to Agent Orange exposure is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


